Title: To Alexander Hamilton from Philip Hamilton, 21 April 1797
From: Hamilton, Philip
To: Hamilton, Alexander


[New York] April 21, 1797.
Dear Papa:
I just now received the enclosed letter from grandpapa, in answer to a letter I wrote to him, in which he has enclosed to me three receipts for shares in the Tontine Tavern, amounting to £100. I have given the receipts to mama.
I delivered my speech to Dr. Johnson to examine. He has no objection to my speaking; but he has blotted out that sentence which appears to be the best and most animated in it; which is, you may recollect it
“Americans, you have fought the battles of mankind; you have enkindled that sacred fire of freedom which is now,” &c. Dear Papa, will you be so good as to give my thanks to grandpapa for the present he made me, but above all for the good advice his letter contains—which I am very sensible of its being extremely necessary for me to pay particular attention to in order to be a good man. I remain your most affectionate son
P.S. You will oblige me very much by sending back the letter I have enclosed to you.
